Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
Claim Status
In response to the amendment filed 10/6/2021, claims 1, 3-9 and 21-23 have been amended, claims 10-14 were withdrawn, claims 2 and 15-20 are cancelled, and new claims 24-26 are added. Claims 1, 3-14 and 21-26 are pending, and claims 1, 3-9 and 21-26 are under examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “illumination component”, “lighting element”, and “communication component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 1, 3-9 and 21-26 is/are rejected under 35 U.S.C. 103 as obvious over Macura et al (U.S. Patent Application Publication 2010/0052253), hereinafter Macura, in view of Monnin et al (U.S. Patent Application Publication 2018/0015363), hereinafter Monnin.
Regarding claim 1, Macura discloses a tile (Abstract) comprising: 
an exterior shell configured to withstand at least three hundred pounds of force (11 and 13 in FIG. 2 and 3; the shell is to withstand an adult to stand and jump: ¶0036: “To start his turn the player has to stand on this tile,” and ¶0039: “he jumps, landing with one foot in each square”; Alternatively, although Macura teaches the shell is to withstand an adult to stand and jump (¶¶0036 and 0039), it does not explicitly disclose that it is at least three hundred pounds of force. However, the three hundred pounds of force would be obvious range of designing durable game mat to support an adult jumping and standing in order to withstand the adult safely. Indeed, the Applicant’s own specification does not provide any specific weight limit but merely describes “The tiles are durable enough to withstand the weight of a large adult1,” supporting that it would be well-known and obvious to withhold the adults’ weights. ); 
an illumination component having at least one lighting element, wherein the illumination component is configured to individually control each of the at least one lighting element (¶0049: “The play tile 13 further comprises an input means 33, possible combined with a light or a display.”); 
an audio component having at least one speaker (speaker 29 in FIG. 3; ¶0019: “The master tile has the intelligence, power and speaker.”; see also ¶0031 (“on each tile an icon will appear… This time audible on the tiles.” (Emphasis added); see also ¶0033: “This time out time can be made visual & audible on the tiles.”); 
a sensor component having at least one pressure sensor, wherein the at least one pressure sensor is configured to detect a pressure applied to the exterior shell (¶0023: “The tiles also have tact switches, so they can sense when someone is standing on them.”).
Macura does not explicitly discloses the tile is an end user-programmable and comprising a processor configured to execute program instructions from a program created by an end user, wherein the program is modifiable by the end user, and wherein the tile is configured to perform different actions based on end user modifications to the program.
Monnin discloses smart playable device and user interfaces (Abstract) comprising an end user-programmable processor configured to execute program instructions from a program created by an end user, wherein the program is modifiable by the end user, and wherein the tile is configured to perform different actions based on end user modifications to the program (¶0163: “In some instances, one or more gestures may be programmable by a game developer and/or programmable by a user of the playable device.  For example, a user (or developer) may record a gesture to define a particular gesture.  Further, the user (or developer) may define actions based on the particular gesture or based on a sequence of gestures.”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Macura by adding the programmable features as taught in Monnin in order to “bridge[] the gap between electronic devices and sports, games, and play” (¶0003 of Monnin).




Regarding claim 4, Macura further discloses that the exterior shell defines a shape and the at least one pressure sensor comprises a plurality of corner pressure sensors, each corner pressure sensor located at a respective corner of the shape (¶0018: “To start to play a game a layout needs to be made with the 11 play tiles.”; each corner of the layout constitutes a tile 11 or 13, which has the pressure sensor - ¶0023: “The tiles also have tact switches, so they can sense when someone is standing on them.”).

Regarding claim 5, Macura further discloses that the sensor component is configured to identify which individual corner pressure sensor of the plurality of corner pressure sensors detects the pressure applied to the exterior shell (¶0023: “The tiles also have tact switches, so they can sense when someone is standing on them.”).


The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: arranging a layout having an opening with tile based game, was old and well known in the art at the time of applicant's invention, as it provides means to generate unique spaces not to land on and, therefore, enable to promote more interests in enjoying the games. See MPEP 2144.03 Section C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 7, Macura further discloses that the communication component is further configured to transmit signals to the remote controller indicating a detection of pressure applied to the exterior shell (¶0025 illustrates how the pressed loose play tiles transfers the data into the master tile: “The wireless data transfer will be done through with IR through the floor.”).



Regarding claim 9, Macura further discloses wireless data transmission (¶0025) but does not explicitly disclose that the sensor component further comprises at least one of: a radio frequency identity chip reader; a near-field communication receiver; an optical scanner; a microphone; and a temperature sensor.
The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: using near-field communication receiver (NFC) in a wirelessly connected game tiles, was old and well known in the art at the time of applicant's invention, as it provides means to generate short distance wireless communication and, therefore, enable to well-known data communication channel with affordable hardware. See MPEP 2144.03 Section C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as 

Regarding claim 21, Macura further discloses that the at least one pressure sensor is configured to provide a signal indicating an amount of the pressure applied to the exterior shell (¶0023: “The tiles also have tact switches, so they can sense when someone is standing on them.”).

Regarding claim 22, Macura further discloses that the at least one pressure sensor is configured to provide a signal indicating one of: the pressure has been applied to the exterior shell, and the pressure is no longer applied to the exterior shell (¶0023: “The tiles also have tact switches, so they can sense when someone is standing on them.”).

Regarding claim 23, Macura discloses a set of modular tiles comprising a plurality of tiles, wherein each tile is the tile of claim 1 (FIG. 2).

Regarding claims 24 and 25, the combination of Macura and Monnin discloses that the processor is configured to receive the program created by the end user from a remote controller and that the program is created by the end user with the remote controller (Macura, ¶0025: “The wireless data transfer will be done through with IR through the floor.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. 21.